USCA11 Case: 19-14815    Date Filed: 12/28/2020   Page: 1 of 3



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-14815
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:19-cv-00024-KD-C



JOHN RICHARDSON,

                                                            Plaintiff-Appellant,

versus

MOBILE SHERIFF'S DEPARTMENT,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                        ________________________

                            (December 28, 2020)

Before WILSON, JILL PRYOR and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-14815           Date Filed: 12/28/2020       Page: 2 of 3



       John Richardson, a former inmate of the Mobile Metro Jail proceeding pro

se, appeals the district court’s dismissal of his amended 42 U.S.C. § 1983

complaint. In his amended complaint, Richardson alleged that corrections officers

at the Mobile Metro Jail violated his civil rights by beating him and acting to

conceal his injuries. The district court dismissed Richardson’s complaint under the

Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2)(B)(ii), in relevant part,

because the sheriff’s department was not an entity capable of being sued. On

appeal, Richardson does not identify any discrete error in the district court’s

judgment; instead, he restates the substance of his amended complaint. As we

discuss below, even if Richardson has not abandoned any challenge on appeal,1 the

district court properly dismissed his amended complaint for failure to state a claim

under § 1915(e)(2)(B)(ii).

       We review de novo a district court’s dismissal of a complaint for failure to

state a claim under § 1915(e)(2)(B)(ii). Henley v. Payne, 945 F.3d 1320, 1331 (11th

Cir. 2019). We liberally construe pro se pleadings and hold them to a less stringent

standard than pleadings drafted by attorneys. Campbell v. Air Jam. Ltd., 760 F.3d

1165, 1168 (11th Cir. 2014). However, we may not “serve as de facto counsel for a

party [or] rewrite an otherwise deficient pleading in order to sustain an action.” Id.



       1
        A litigant, whether pro se or counseled, abandons an issue by failing to challenge it on
appeal. See Irwin v. Hawk, 40 F.3d 347, 347 n.1 (11th Cir. 1994) (per curiam).
                                                2
          USCA11 Case: 19-14815       Date Filed: 12/28/2020   Page: 3 of 3



at 1168–69. We may affirm on any ground supported by the record. Long v. Comm’r

of IRS, 772 F.3d 670, 675 (11th Cir. 2014) (per curiam).

      A district court may dismiss a complaint under § 1915(e)(2)(B)(ii) for failure

to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

To state a claim under § 1983, the claimant must show that (1) an act or omission

deprived him of a right, privilege, or immunity secured by the constitution or the

laws of the United States; and (2) that the act or omission was done by a person

acting under the color of state law. Bannum, Inc. v. City of Fort Lauderdale, 901

F.2d 989, 996–97 (11th Cir. 1990). Liability under § 1983 can only be imposed

against an entity that is capable of being sued, as determined by the law of the state

in which the district court is located. See Dean v. Barber, 951 F.2d 1210, 1214

(11th Cir. 1992). Under Alabama law, an Alabama county sheriff's department

lacks the capacity to be sued. Id. at 1214–15.

      Here, the district court did not err in dismissing Richardson’s amended

complaint for failure to state a claim. Even if he has not abandoned any argument

on appeal, Alabama law does not provide for § 1983 liability against a sheriff’s

department. See id. Thus, because Richardson identified no other defendants or

alternative legal theory, his amended complaint failed to state a claim under which

relief may be granted. Therefore, we affirm.

      AFFIRMED.


                                          3